DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/20 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 49, 51-56, 61, 71-75 and 78-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1).
Regarding Claim 49, MacKay teaches a single space parking meter assembly (100), as illustrated in figure 1, for retrofitting onto an existing coin vault assembly (708), as illustrated in figure 19 and as mentioned at paragraph 3, the coin vault assembly comprising a coin vault housing, the parking meter assembly comprising:
at least one battery, i.e., power source (146), as mentioned at paragraph 38, for supplying power for the parking meter assembly (100);
a display (142);
at least one payment means, as mentioned at paragraphs 37 and 39, such as card reader as indicated in card slot (138), or contactless payment reader as mentioned at paragraph 42, for accepting payment for parking time selected from the group comprising a coin chute, as mentioned at paragraph 37, i.e., “a coin chute (not shown), and … a coin slot 136 for receiving coins into the coin chute”, a card slot (138) and a contactless payment reader, as mentioned at paragraph 35, i.e., “[t]he parking meter mechanism 130 may include a contactless payment reader (not shown) located behind the display 142”, noting paragraphs 11, 35, 37 and 42;
a radio transceiver, such as radio signals transmitted via a radio module, for example, as mentioned at paragraph 48, first sentence, i.e., “[if] the parking meter mechanism 130 includes the ability to communicate wirelessly, an antenna (not shown) located under an antenna cover 154 is required to transmit and receive information”, paragraph 49 and paragraph 50, i.e., “[t]he antenna (not shown) may be mounted on the exterior of the front housing 134 and may only require a small opening in the front housing 134 to pass a wire through for coupling the antenna to the radio module (not shown), for example; and
a protective outer covering, i.e., housing (102, 110, 134) that at least partially houses the at least one battery (146), the display (142), the at least one payment means, as mentioned at paragraph 37, for example, and the radio transceiver, as mentioned at paragraphs 48-50,


	Regarding Claim 49, MacKay does not expressly teach 
wherein the protective outer covering is rotatably or slidably engageable with one or more structures secured to the coin vault assembly when a bottom surface of the protective outer covering is positioned against or adjacent to an upper surface of the coin vault assembly, the one or more structures secured to the coin vault assembly preventing relative movement between the protective outer covering and the coin vault assembly in a first direction when engaged with the protective outer covering; and
a locking mechanism at least partially housed within the protective outer housing
moveable between:
an unlocked position in which the protective outer covering is free to rotate or
slide to disengage the protective outer covering from the one or more structures secured to the coin vault assembly; and a locked position in which the locking mechanism prevents relative movement between the protective outer covering and the coin vault assembly in a second direction to prevent further rotation or sliding of the protective outer housing, thereby securing the protective outer covering to the coin vault assembly when the protective outer covering is engaged with the coin vault assembly.

wherein the protective outer covering (4), as illustrated in figure 1, is rotatably or slidably engageable with one or more structures, i.e., noting rods (39) which engage with lock (53) and jaws (58) as illustrated in figures 2-10, and slide in the Z-direction within socket (45), as illustrated at figures 5 and 8, for example, secured to the coin vault assembly, i.e. collecting hatch (19), as illustrated in figure 1, when a bottom surface of the protective outer covering (4) is positioned against or adjacent to an upper surface of the coin vault assembly (19), the one or more structures (39) secured to the coin vault assembly (19) preventing relative movement between the protective outer covering (4) and the coin vault assembly (7, 19) in a first direction, i.e., along the Z-direction, when engaged with the protective outer covering (4); and
a locking mechanism (53, 58) at least partially housed within the vault (7) the protective outer housing, noting that the coin vault assembly (7, 19)  is partially disposed in the internal portion of protective outer covering (4), as illustrated in figures 1 and 2, for example,
moveable between:
an unlocked position, as shown in figure 4, in which the protective outer covering (4) is free to rotate or slide, noting the sliding between rod (39) and socket (45) so that they separate, in the first or the second direction because both the outer covering (4) and the vault (7, 19) are free of each other, to disengage the protective outer covering (4) from the one or more structures (39, 45, 53, 58)  secured to the coin vault assembly (7, 19); and 
a locked position in which the locking mechanism (53, 58) prevents relative movement between the protective outer covering (4) and the coin vault assembly (7, 9) in a second direction, i.e, noting that the first and second directions are prevented due to the jaws (58) interacting with rod (39) to lock both elements together, to prevent further rotation or sliding of the protective outer housing (4), thereby securing the protective outer covering (4) to the coin vault assembly (7, 19) when the protective outer covering (4) is engaged with the coin vault assembly (7, 19).
See annotated figure 1 of Descamps, as follows.

    PNG
    media_image1.png
    811
    649
    media_image1.png
    Greyscale

wherein the protective outer covering is rotatably or slidably engageable with one or more structures secured to the coin vault assembly when a bottom surface of the protective outer covering is positioned against or adjacent to an upper surface of the coin vault assembly, the one or more structures secured to the coin vault assembly preventing relative movement between the protective outer covering and the coin vault assembly in a first direction when engaged with the protective outer covering; and
a locking mechanism at least partially housed within the protective outer housing
moveable between:
an unlocked position in which the protective outer covering is free to rotate or
slide to disengage the protective outer covering from the one or more structures secured to the coin vault assembly; and a locked position in which the locking mechanism prevents relative movement between the protective outer covering and the coin vault assembly in a second direction to prevent further rotation or sliding of the protective outer housing, thereby securing the protective outer covering to the coin vault assembly when the protective outer covering is engaged with the coin vault assembly, as taught by Descamps, in MacKay’s parking meter for the purpose of securing the outer protective cover to the vault.

Regarding Claim 51, MacKay teaches wherein the protective outer covering i.e., housing (102, 110, 134) comprises a front cover (134), a rear cover (110) and a bottom plate (102), as illustrated in figures 1-4.
Regarding Claim 52, MacKay teaches wherein the protective outer covering, i.e., housing (102, 110, 134) as illustrated in figures 1-4, comprises a front cover (134), a rear cover (110) and a bottom plate (102), wherein the front cover (134) and rear cover (110) are slidably engageable with one another, and wherein the bottom plate (102) is rotatably or slidably engaqeable with the one or more structures (39, 45, 53, 58), as taught by Descamps, to the coin vault assembly (708), as taught by MacKay, when the bottom plate (102) is positioned against or adjacent to an upper surface of the coin vault assembly (702), noting that MacKay teaches a lip structure that would be obvious to have used along with Descamp’s locking mechanisms to secure the protective outer covering to the vault to arrive at MacKay’s parking meter as illustrated in figures1-4 and 19.
wherein the locking mechanism (45, 53,58) when engaged prevents rotation or sliding of MacKay’s bottom plate (102), and prevents sliding of the front cover (134) relative to the rear cover (110).
Regarding Claim 54, MacKay further teaches a solar panel assembly (114, 214, 314), as illustrated in figure 2 and as mentioned at paragraphs 35, 57-59, 69, 87, that is removably engageable with the parking meter assembly, as mentioned at paragraph 61, wherein the solar panel assembly (114, 214) comprises a solar panel (116, 216).
Regarding Claim 55, MacKay teaches wherein the solar panel (314, 316, 516) is rotatably adjustable, noting the housing (310) on which solar panel assembly is located is rotatable, as mentioned at paragraph 82 and as illustrated in figures 15 and 16.
Regarding Claim 56, MacKay teaches wherein the solar panel (114, 214, 314, 514, 614, 116, 216, 316, 516, 616) can be vertically angled or sloped to two or more different positions, as illustrated in figures 2, 15 and 16, for example.
Regarding Claim 61, see rejection of Claim 49, above.
Regarding Claim 71, MacKay teaches wherein the payment component comprises one or more payment modules, i.e.,  as indicated by coin slot (136) and card slot (138) as mentioned at paragraph 39, contactless payment reader, as mentioned at paragraph 35, chip card reader (290) or magnetic card reader (292), as that are each individually securable to the front assembly (130).
Regarding Claim 72, MacKay teaches wherein the one or more payment modules are securable to the front assembly (130, 134) using thumbscrews, as mentioned at paragraph 43, second sentence, which states “the front housing 134 may be bolted, screwed or welded to the internal structure 132”, noting that thumbscrews are considered to be a type of screw fastener.
Regarding Claim 73, MacKay teaches wherein the one or more payment modules comprises one or more of:
a coin chute module, as mentioned at paragraph 37; contact-based card reader module, i.e., chip card reader (290) or magnetic card reader (292), as mentioned at paragraph 85; and a contactless payment reader module, as mentioned at paragraph 35.
Regarding Claim 74, MacKay teaches wherein the solar panel (116, 216, 516) is located within a solar panel module (114, 214, 614).
Regarding Claim 75, MacKay teaches wherein the solar panel module (116) is slidably engageable with the front housing (130), i.e., noting that module (116) is slidably engageable with solar panel compartment (114).

(s)  50, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1) and further in view of Berman (US 6,874,340 B1).

Regarding Claims 50, 62 and 63, MacKay teaches the system as described above.
Regarding Claim 50, MacKay does not expressly teach wherein the existing coin vault assembly is fitted with a saddle plate adapted to be received over a portion of the coin vault housing, wherein the saddle plate is rigidly and fixedly attached to the coin vault housing, and the protective outer covering is rotatably or slidably engaqeable with the one or more structures secured to the coin vault assembly when a bottom surface of the protective outer covering is positioned against or adjacent to an upper surface of the saddle plate.  

Regarding Claim 50, MacKay does not expressly teach, but Berman teaches wherein the existing coin vault assembly (14, 16), as illustrated in figure 19, is fitted with a saddle plate adapted to be received over a portion of the coin vault housing, wherein the saddle plate is rigidly and fixedly attached to the coin vault housing, and the protective outer covering is rotatably or slidably engaqeable with the one or more structures, as taught by Descamps, secured to the coin vault assembly (14, 16) when a bottom surface of the protective outer covering (of the upper portion (12), is positioned against or adjacent to an upper surface of the saddle plate.  See annotated figure 19, as follows.


    PNG
    media_image2.png
    817
    553
    media_image2.png
    Greyscale

See also figures 5, 6 and 12 of Berman. 

Regarding Claim 50, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the existing coin vault assembly is fitted with a saddle plate adapted to be received over a portion of the coin vault housing, wherein the saddle plate is rigidly and fixedly attached to the coin vault housing, and the protective outer covering is rotatably or slidably engaqeable with the one or more structures secured to the coin vault assembly when a bottom surface of the protective outer covering is positioned against or adjacent to an upper surface of the saddle plate, i.e., a saddle plate as taught by Berman, interacting with the one or more structures secured to the coin vault assembly, as taught by Descamps, in MacKay’s parking meter assembly, for the purpose of protecting the vault portion by segregating the upper portion of the meter and housing from the lower vault portion of the housing in which the coins received by the parking meter are stored.  

Claim(s)  62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1) and further in view of Yost (US 6,109,418).

Regarding Claims 62 and 63, MacKay teaches the system as described above.
Regarding Claim 62, MacKay does not expressly teach wherein the at least one interfacing feature of the bottom plate comprising a plurality of key holes each having a large diameter opening and a small diameter opening extending from the large diameter opening the large diameter opening sized to allow a bolt head of a bolt to pass through and the small  diameter opening sized to allow a neck of the bolt to pass through but prevent the bolt head to pass through.
wherein the at least one interfacing feature of the two halves (22, 24) as illustrated in figure 4, comprising a plurality of key holes (30a, 30b) each having a large diameter opening (32a, 32b) and a small diameter opening (30a, 30b) extending from the large diameter opening (32a, 32b), as illustrated in figure 4 and as mentioned in col, 5, lines 1-32,  the large diameter opening (32a, 32b) sized to allow a bolt head (34a, 34b) of a bolt to pass through and the small  diameter opening sized to allow a neck of the bolt to pass through but prevent the bolt head to pass through.
Regarding Claim 62, before the effective filing date of the invention, it would have been obvious to have provided wherein the at least one interfacing feature of the bottom plate comprising a plurality of key holes each having a large diameter opening and a small diameter opening extending from the large diameter opening the large diameter opening sized to allow a bolt head of a bolt to pass through and the small  diameter opening sized to allow a neck of the bolt to pass through but prevent the bolt head to pass through.
i.e., by using a set of countersunk bolt holes as taught by Yost, to secure the protective outer covering and the coin vault as taught by MacKay, in place of Yost’s two halves, as Yost’s countersunk bolts and bolt holes are well known methods of fastening and assembling parts of a mechanical assembly.  

Regarding Claim 63, MacKay does not expressly teach
wherein the key holes are aligned to allow bolt heads (34a, 34b) of securing bolts secured to the existing parking infrastructure to pass through the plurality of key holes and to allow necks of the securing bolts (34a, 34b) to enter the small openings of the respective key holes when the rear assembly is twisted, rotated or slid relative to the securing bolts, noting that sliding, rotating or twisting action is needed to assemble the the upper protection cover assembly and the lower vault portion of MacKay’s parking meter.

Claim(s) 57, 58, 76 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1) and further in view of McCall et al (US 2003/0229793 A1).

Regarding Claims 57, 58, 76 and 77, MacKay teaches the system as described above.


Regarding Claims 57 and 58, MacKay teaches a protective outer covering, i.e., housing (102, 110, 134).

Regarding Claim 57, MacKay does not expressly teach wherein the protective outer covering is formed from injection molded plastic.
Regarding Claim 58, MacKay does not expressly teach wherein the protective outer covering is formed from injection molded polycarbonate co-polymer resins.
wherein the protective outer covering, i.e., base (2604), is formed from injection molded plastic, as mentioned at paragraph 108, which mentions “injection molded polycarbonate material”, noting that paragraphs 283 and 284 teaches use in a parking meter.
Regarding Claim 58, MacKay does not expressly teach, but McCall teaches wherein the protective outer covering is formed from injection molded polycarbonate co-polymer resins, as mentioned at paragraphs 108 and 242, noting that paragraphs 283 and 284 teaches use in a parking meter.
Regarding Claims 57 and 58, note that it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding Claims 57 and 58, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided injection molded polycarbonate plastic material as taught by McCall as the material for use as MacKay’s protective outer covering for the purpose of creating a covering that is both light while being strong as well as being able to be produced simply and cheaply thus reducing the overall cost of MacKay’s parking meter.
Regarding Claim 76, see rejection of Claim 57, above.
Regarding Claim 77, see rejection of Claim 58, above.
(s) 64, 65 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1) and further in view of MacKay et al (US 2012/0255333 A1), a.k.a, MacKay ‘333.

Regarding Claims 64, 65 and 67, MacKay teaches the system as described above.
Regarding Claim 64, MacKay does not expressly teach wherein the lock assembly comprises a vertical locking component preventing the relative sliding between the front assembly and the bottom assembly, and a rotational locking component preventing relative rotation or sliding of the rear assembly relative to the securing bolts.
Regarding Claim 65, MacKay does not expressly teach wherein the rotational locking component comprises a pivotable locking arm comprising at least one protrusion, which in a locked position extends through an opening in the bottom plate into an aperture of the parking infrastructure to prevent rotation or sliding of the rear assembly.
Regarding Claim 67, MacKay does not expressly teach wherein the vertical locking component cannot engage the front assembly if the rotational locking component is in an unlocked position, since the vertical locking component will be retracted enough so that it does not impinge on the front assembly.

wherein the lock assembly (300, 400, 500, 600, 700, 800, 900, 1000) comprises a vertical locking component, i.e, (320) preventing the relative sliding between the front assembly and the bottom assembly, and a rotational locking component (314, 318) preventing relative rotation or sliding of the rear assembly relative to the securing bolts, noting that the rotation and movement of the lock assembly taught by MacKay ‘333 thus prevents relative rotation or sliding of the rear assembly.
Note that MacKay ‘333 also mentions in paragraph 3, that such locks are used for both coin vault doors as well as to secure a cabinet or other housing.  
Regarding Claim 64, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a vertical locking component as taught by MacKay ‘333 for the purpose of securing MacKay’s parking meter components.
Regarding Claim 65, MacKay ‘333 teaches wherein the rotational locking (314) component comprises a pivotable locking arm (318) comprising at least one protrusion (320), which in a locked position extends through an opening in the bottom plate into an aperture of the parking infrastructure to prevent rotation or sliding of the rear assembly.
Regarding Claim 67, MacKay ‘333 teaches wherein the vertical locking component (320) cannot engage the front assembly if the rotational locking component (314) is in an unlocked position, since the vertical locking component will be retracted enough so that it does not impinge on the front assembly.

Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1), further in view of MacKay et al (US 2012/0255333 A1), a.k.a, MacKay ‘333 and further in view of Heraty (US 4,037,700).

Regarding Claim(s) 66, MacKay teaches the system as described above.
Regarding Claim 66, MacKay does not expressly teach wherein the vertical locking component comprises a cylindrical lock secured to the bottom plate and comprising a rotatable hook that engages a locking rod of the front assembly when in a locked position to prevent relative movement between the front assembly and the rear assembly.

Regarding Claim 66, MacKay does not expressly teach, but Heraty teaches wherein the vertical locking component (42) comprises a cylindrical lock (35) secured to the bottom plate and comprising a rotatable hook (50) that engages a locking rod (53, 54) of the front assembly when in a locked position to prevent relative movement between the front assembly and the rear assembly.
Regarding Claim 66, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the vertical locking component comprises a cylindrical lock secured to the bottom plate and comprising a rotatable hook that engages a locking rod of the front assembly when in a locked position to prevent relative movement between the front assembly and the rear assembly, i.e., a rotatable hook as taught by Heraty, in MacKay’s locking component for the purpose of locking said component, noting that a hook structure as taught by Heraty is a well known latch structure which operates to capture and lock the device intended to be locked, i.e.., via elements (53 and 54) as illustrated in figures 6 and 8 of Heraty.

Claim(s) 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Descamps et al (US 2011/0133613 A1), and further in view of MacKay et al (US 2013/0231985 A1), a.k.a, MacKay ‘985.

Regarding Claim(s) 68-70, MacKay teaches the system as described above.
	Regarding Claim 68-70, MacKay teaches the radio communication component comprises a removable radio module, i.e., the radio transceiver, such as radio signals transmitted via a radio module (282), for example, as mentioned at paragraphs 48, 49, 50 and 66; 

wherein the radio communication component comprises a removable radio module slidably engageable with the front assembly.
	Regarding Claim 69, MacKay does not expressly teach wherein the removable radio module is securable to the front assembly using a thumbscrew.
Regarding Claim 70, MacKay does not expressly teach wherein the removable radio module comprises an electrical connection that mates to a corresponding connection of the front assembly when the radio module is engaged with the front assembly.
Regarding Claim 68, MacKay does not expressly teach, but MacKay ‘985 teaches wherein the radio communication component (218) as illustrated in figure 3, comprises a removable radio module (218) slidably engageable with the front assembly (208), as mentioned at paragraphs 18 and 19 and as illustrated in figures 2 and 3.
Regarding Claim 68, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the radio communication component comprises a removable radio module slidably engageable with the front assembly, i.e., a communications module as taught by MacKay ‘985, in MacKay’s parking meter as is well known in the art, for the purpose of placing the communication module near the antenna.  Note that sliding movement would have been obvious as a common fastener can be construed to be slidable, noting 
 Regarding Claim 69, it would have been obvious to have used the toolless fasteners as taught by Descamps in MacKay’s parking meter, “wherein the removable radio module is securable to the front assembly using a thumbscrew”, since thumbscrews are a form of screw fasteners that would have been obvious to an ordinarily skilled artisan to attach communication module (218) to the parking meter superstructure.
Regarding Claim 70, MacKay ‘985 teaches wherein the removable radio module (218) comprises an electrical connection that mates to a corresponding connection of the front assembly when the radio module is engaged with the front assembly (208), as mentioned at paragraph 19, noting the mention that “[the] communication module 218…may be attached to an antenna 220 for transmitting and receiving RF signals..”
Response to Arguments
Applicant’s arguments with respect to Claim(s) 49-58 and 61-77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Roten ‘361 at elements (24 and 32) as illustrated in figures 2b, 31 and 3b, and Blake ‘894 at figure 1, noting elements (14, 15 and 34) as illustrated at figures 1 and 2, are both cited as teaching locking mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 13, 2021